Citation Nr: 0303695	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1969 to August 1971.

This appeal arises from a September 1999 rating action that 
denied service connection for a liver disorder, to include 
hepatitis C.  A Notice of Disagreement was received 
subsequently in September 1999, and a Statement of the Case 
(SOC) was issued in October 1999.  A Substantive Appeal was 
received in November 1999.  

In February 2001, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for further development.  After 
accomplishing the requested development, the RO continued the 
denial of service connection for a liver disorder, to include 
hepatitis C, as reflected in the November Supplemental SOC 
(SSOC).  Hence, the matter has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's liver disorder, hepatitis C, was first 
manifested post service, and the competent medical evidence 
of record indicates that there is no nexus between such 
disorder and the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a liver disorder, to 
include hepatitis C, have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for a liver 
disorder, to include hepatitis C, has been accomplished.

In the September 1999 rating action, the October 1999 SOC, 
the February 2001 Board Remand, the March 2001 letter from 
the RO, and the November 2002 SSOC, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO variously 
and specifically informed the veteran of what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence the VA still needed from 
the veteran; what evidence the VA had retrieved and 
considered in his claim; what evidence he had to furnish; and 
what he had to do to obtain assistance from the VA in 
connection with his appeal.  In addition, they variously 
informed the veteran of the VCAA and its requirements; that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave the VA enough information about such records so that 
the VA could request them from the person or agency that had 
them; that the VA needed him to furnish the name and address 
of the medical providers, the time frame covered by the 
records, and the condition for which he was treated; and that 
the VA would request such records on his behalf if he signed 
a release authorizing the VA to request them.  The veteran 
has been variously notified by the RO that he could help with 
his claim by informing the VA of any additional information 
or evidence that he wanted the VA to try to obtain for him; 
where to send additional evidence concerning his appeal; and 
where he could request assistance if needed.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  
The duty to notify has been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remand, has made comprehensive efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  Extensive records of VA medical treatment and 
evaluation have been obtained by the RO and associated with 
the claims file.  In October 2001 and May 2002, the veteran 
was afforded a comprehensive VA examinations in connection 
with his claim.  Significantly, the veteran has not 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In the 
February 2003 Brief on Appeal, the veteran's representative 
stated that he had no further evidence or substantive 
argument to present with respect to this appeal.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for a liver disorder, to 
include hepatitis C, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran claims service connection for a 
liver disorder, to include hepatitis C, that is related to 
his military service.  He asserts that he incurred a liver 
disease during service that was either undiagnosed hepatitis 
C at that time or developed into hepatitis C.  He maintains 
that he underwent hemorrhoid surgery and also was subjected 
to numerous injections with a "Jet Injector" during service 
that caused the liver disease.  In this case, however, there 
is no competent and probative evidence that any liver 
disorder was present in service, or that there is otherwise a 
nexus between any currently-diagnosed liver disorder, to 
include hepatitis C, and the veteran's military service.  T

The service medical records do show that the veteran 
underwent hemorrhoid surgery, but there is no in-service 
diagnosis of a liver disability of any kind.    

While the post-service record includes extensive medical 
records of treatment and evaluation of the veteran for 
numerous complaints and disorders up to 2002, none of those 
records include any medical opinion linking any liver 
disorder to the veteran's military service.  The medical 
records since 1984 show treatment of the veteran on numerous 
occasions for alcohol abuse and dependence.  During January 
1984 VA hospitalization for these problems, it was noted that 
he had a "fatty liver," and during April 1987 VA 
hospitalization, it was noted that he had a chronic 
underlying liver disease, but there was no specific medical 
opinion regarding the date of onset or etiology thereof.  
June 1999 VA outpatient records noted that March 1999 
laboratory tests showed the veteran's hepatitis C antibody to 
be          E-positive; a history of intravenous drug usage 
over 10 years ago was noted.  A February 2000 VA liver biopsy 
showed chronic hepatitis C with mild activity, and was 
negative for significant portal fibrosis.  In March 2000, the 
assessment was mild hepatitis C virus with excellent liver 
function.  In March 2001, the veteran advised a VA counselor 
that his blood tests did not indicate that he currently 
required medication for his hepatitis C.  A.  February 2002 
VA abdominal ultrasound testing showed mild hepatomegaly 
without evidence of abnormal focal pathology.  None of these 
records contain a specific medical opinion regarding the date 
of onset or etiology of the diagnosis of a positive hepatitis 
C antibody.  

In this case, the only medical evidence that specifically 
addresses the question of a medical relationship between any 
current liver disorder and service militates against the 
claim.  In an October 2001 opinion, a VA examiner stated that 
the veteran had no evidence of any liver disease based upon 
symptomatology.  Noting the veteran's history of intravenous 
drug usage after discharge from service, and that it was 
well-recognized that such usage was a major source of 
hepatitis C, he commented that it would be impossible to 
determine when the veteran contracted hepatitis C.  In May 
2002, after an extensive period of time with the veteran and 
reviewing his claims file, medical chart, and history, the 
same examiner noted the documented history of the veteran's 
hepatitis C (the major etiology of which is intravenous drug 
usage), and the fact that the veteran first became an 
intravenous drug user approximately  2 years after discharge 
from service.  The physician reiterated that it would be 
impossible to say exactly when the veteran contracted 
hepatitis C, but based upon reviewing his claims file, the 
laboratory data contained therein, and his history, he could 
not say that it was at least as likely as not that the 
veteran contracted hepatitis C while in military service.  
Rather, based upon his history and the etiology of the 
disease, the examiner opined that it was at least as likely 
as not that the veteran contracted hepatitis C after 
discharge from service.  The doctor also noted that, by all 
studies, the amount of the veteran's liver damage was minimal 
at this time, and the diagnosis was hepatitis C. 

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter-such as when a medical disorder had its clinical 
onset or whether there is a medical relationship between such 
disorder and his military service.  See Bostain v. West,      
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Significantly, the 
veteran has neither presented nor alluded to the existence of 
any medical evidence that would support his assertions that 
he currently has a liver disorder, to include hepatitis C, 
that is due to his military service.   

In the absence of evidence of any liver disorder in service 
or for many years thereafter, and the medical evidence ruling 
out a relationship between the veteran's currently-diagnosed 
hepatitis C and his military service, the Board finds that 
the claim for service connection for a liver disorder, to 
include hepatitis C, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a liver disorder, to include hepatitis 
C, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

